Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00441-CV

                 RIO GRANDE H2O GUARDIAN and Albert F. Muller, Jr.,
                                  Appellants

                                                v.

      ROBERT MULLER FAMILY PARTNERSHIP LTD., d/b/a Robert Muller, Ltd.
                      and Muller’s Rosetta Stone, LLC,
                                 Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVQ001860D2
                        Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, the counter-claims and third-party claims asserted against the appellants in the
underlying cause are DISMISSED, and the cause is REMANDED to the trial court to determine
the amount of the court costs, reasonable attorney’s fees, and other expenses to be awarded to the
appellants pursuant to Section 27.009 of the Texas Civil Practice and Remedies Code.

       SIGNED January 29, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice